Citation Nr: 0505151	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to April 
1946 with the Philippine Commonwealth Army.  He died in 
October 1995.  The appellant is the veteran's surviving 
spouse.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the above claim.  

In January 2005, the Board received correspondence from the 
appellant dated in December 2004.  A remand in this case is 
not necessary because appellant reiterates the contentions 
raised in her March 2003 substantive appeal, and further 
states that she has no additional evidence to submit.  


FINDINGS OF FACT

1.  The veteran's death certificate establishes that his 
death was due to chronic degenerative disease.  

2.  At the time of his death, the veteran was service 
connected for residual of gunshot wound, right shoulder, 
evaluated as noncompensable.  

3.  The medical evidence does not establish that the service-
connected residuals of gunshot wound, right shoulder, caused 
or contributed substantially or materially to the veteran's 
death.  

4.  There is no evidence of record indicating that the cause 
of the veteran's death was related to any in-service disease 
or injury.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service records show that he suffered a gunshot 
wound to the right shoulder in January 1942.  Physical 
examination in April 1945 was normal.  He was a prisoner of 
war (POW) from April 1942 to August 1942.  In January 1956, 
J.C.A. stated that he treated the veteran for malaria in 
1947.

The veteran was provided a VA examination in August 1956.  He 
was diagnosed as having residuals of a shrapnel fragment 
wound of the right shoulder, including a healed scar and a 
metallic foreign body in the right shoulder.

In September 1956, the veteran was granted service connection 
for residual of gunshot wound, right shoulder, evaluated as 
noncompensable.  

In December 1976, G.B. Queiyero, M.D. reported that he 
treated the veteran for his right shoulder in 1966 and for 
bronchitis in May 1976.

In February 1984, a statement from the municipal health 
officer stated that the veteran was treated in 1975 for 
chronic bronchial asthma and Koch's pulmonale.  He was also 
treated in 1983 for cystitis.

In August 1988, Dr. Loyola Teh Angara reported that the 
veteran was under his care for pellagra, asthma, dysentery, 
and infectious hepatitis.  

The veteran's diagnoses from a November 1988 VA examination 
included generalized arteriosclerosis, hypertensive and 
arteriosclerotic heart disease, bronchitis, pneumonitis of 
the right medial lobe, hepatitis, anemia, hypertrophic 
degenerative disease of the lumbar spine and pelvis, urinary 
tract infection, benign prostatic hypertrophy, bronchial 
asthma, and chronic hepatitis.  The examiner also noted that 
"pellagra, dysentery, [and] malnutrition" were not found.  

In April 1989, it was noted that the veteran was treated for 
intestinal amebiasis at Aurora Memorial Hospital.  

In January 1991, Dr. Angara reported that the veteran was 
under his care for dysentery since December 1990.  

A statement from the Veteran's Memorial Medical Center shows 
that the veteran was hospitalized in March 1995 for 
hematuria, probably due to enlarged prostate and/or 
nephrolithiasis; hypertensive and arteriosclerotic 
cardiovascular disease; left ventricular hypertrophy; 
premature atrial contraction; NIF and CFC II-B.

The veteran died in October 1995.  His death certificate 
lists the underlying cause of death as chronic degenerative 
disease.  

A statement dated in December 2001 from Myrha C. Correa, 
M.D., stated that the veteran was confined for chronic 
obstructive pulmonary disease and hypertension in August 
1995.  

A second statement from Dr. Correa, also dated in December 
2001, states that chronic degenerative disease is a "multi-
systemic disease of old age that results in failure to 
thrive.  This may result in health deterioration and 
subsequently death."

On appeal, the appellant argued the veteran suffered from 
heart disease, dysentery, and malaria which were incurred in 
service.  She also asserted that residuals of these illnesses 
and the veteran's service-connected gunshot wound residuals 
caused his death from old age.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in November 2001.  The appellant 
was told of the requirements to successfully establish 
service connection for the cause of the veteran's death, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  A second VCAA letter was mailed to the appellant in 
September 2003.

VA also informed the appellant by a letter dated in October 
2004 of changes to the law governing presumptive diseases 
applicable to prisoners of war while the appeal was pending, 
and gave her 60 days to provide additional information or 
evidence.  She responded in December 2004.  Thus, VA can 
proceed with adjudicating the appeal, as there is no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also VAOPCPREC 7-2003 (Nov. 19, 
2003); Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled 
in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5110(g).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  
The RO obtained the veteran's service records and post-
service treatment records, as discussed below.  In June 2004, 
the appellant wrote that she had no additional evidence to 
submit.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the evidentiary record does not show 
that the veteran's cause of death is associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under 
§ 5103A(d) of providing a medical examination or obtaining a 
medical opinion.  Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the appellant's claim on the 
merits.  


B.  Service connection for the cause of the veteran's death

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  A service-connected disability 
is the principal cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a)(b)(d).  Establishing direct service connection 
for a disability which was not clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

As noted above, the veteran was a POW from April 1942 to 
August 1942.  In October 2004, 38 C.F.R. § 3.309 relating to 
presumptive diseases concerning POWs was amended as follows: 

Diseases specific as to former prisoners of war. 

(1)  If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied:  psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2)  If the veteran; (i) Is a former prisoner of war and: 
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (to be codified at 
38 C.F.R. § 3.309(c)).

In this case, the veteran's death certificate reflects that 
he died in October 1995 with an underlying cause of chronic 
degenerative disease.  A statement from Dr. Correa dated in 
December 2001 explains that chronic degenerative disease is a 
"multi-systemic disease of old age that results in failure 
to thrive," which may result "in health deterioration and 
subsequent[] death."  In this case, there is no competent 
evidence of record contradicting that the veteran's cause of 
death was chronic degenerative disease caused by aging.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  

The record shows the veteran suffered a gunshot wound to the 
right shoulder in January 1942.  Service connection for 
residuals of this wound was granted in a September 1956 
rating decision.  His disability was evaluated as 
noncompensable, and it remained noncompensable until the time 
of his death.  The appellant has not presented any competent 
medical evidence that this service-connected disability was 
in any way related to the veteran's death.  Nor is there any 
competent medical evidence that any other injury or illness 
related to service caused or contributed to the veteran's 
death.  

The appellant stated on appeal that the veteran suffered from 
ischemic heart disease, malaria, beri beri, and chronic 
dysentery, which, coupled with his service-connected injury, 
contributed to his death.  However, there is no evidence 
indicating the appellant possesses the requisite medical 
knowledge and education necessary to render a probative 
opinion on the cause of the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  And no medical 
professional has attributed the cause of the veteran's death 
as shown on his death certificate to service, nor is it a POW 
presumptive disability for which service connection may be 
granted.  The certificate of death specifically lists chronic 
degenerative disease as the underlying cause of the veteran's 
death.  

Although beri beri, pellagra, atherosclerotic heart disease 
and hypertensive vascular disease, and chronic dysentery are 
presumptive diseases for prisoners of war; assuming that the 
veteran suffered from these conditions during his lifetime, 
there is no competent medical evidence that they were in any 
way related to his death.  See 38 C.F.R. § 3.307, 3.309 
(2004).  Again, the certificate of death specifically lists 
chronic degenerative disease as the underlying cause of the 
veteran's death, defined by a medical professional as multi-
systemic disease of old age that results in failure to 
thrive.  

None of the evidence associated with the claim shows that the 
veteran's service-connected residuals of a gunshot wound 
contributed to or caused his death.  Because there is no link 
shown between the veteran's service and his death, and no 
link shown between his service-connected disability and his 
death, service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).  

Finally, appellant refers to an alleged precedential opinion 
and a section of the United States Code Annotated in her 
December 2004 letter.  Neither citation corresponds to an 
ascertainable, applicable case law, regulation, or statute.  




ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


